J-S03024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

WENDELL HILL

                            Appellant                   No. 1604 EDA 2014


                   Appeal from the PCRA Order July 16, 2013
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004112-1983


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.                           FILED MARCH 20, 2015

       Hill is serving a life sentence for second-degree murder.      This Court

affirmed his judgment of sentence on December 22, 1986, and he did not

file a petition for allowance of appeal. This is his fourth PCRA petition.

       In this pro se appeal, Hill purports to raise four issues, but, in

actuality, there is but one issue:        He argues that the PCRA court erred in

denying his PCRA petition as he is entitled to relief under Miller v.

Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012).1              In Miller, the Court

recognized a constitutional right for juveniles under the age of eighteen, and

____________________________________________


1
  His arguments concerning a universal declaration of human rights, the
Eighth Amendment, and an argument about the Pennsylvania Constitution
are not developed legal arguments. They border on incoherence. We will
not address them.
J-S03024-15


held that “mandatory life without parole for those under the age of 18 at the

time of their crimes violates the Eighth Amendment’s prohibition against

‘cruel and unusual punishments.’” ___ U.S. at ___, 132 S.Ct. at 2460.

     Hill cannot benefit from the holding in Miller. He was over 18 years

old (he was 20) at the time he committed the offense. Even if he had been

18 years old or younger when he committed the murder, our Supreme Court

has held that the right announced in Miller does not apply retroactively.

See Commonwealth v. Cunningham, 81 A.3d 1, 10 (Pa. 2013).                We

further note that this Court has held that a petitioner cannot rely on Miller

or 42 Pa.C.S.A. § 9545(b)(1)(iii) to establish jurisdiction over an untimely

PCRA petition.    See Commonwealth v. Seskey, 86 A.3d 237, 243 (Pa.

Super. 2014).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/2015




                                    -2-
J-S03024-15




              -3-